                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

UNITED STATES OF AMERICA                     )
                                             ) EDTN Arresting Dist No. 1:19-mj-164-SKL
       v.                                    ) Dist. of Montana – Great Falls
                                             ) Charging Dist. No. 4-15-cr-49-03
                                             ) District Judge Brian Morris
BRUCE DARNELL MOORE                          )
                                             )

                                MEMORANDUM AND ORDER

       Defendant BRUCE DARNELL MOORE (“defendant”) appeared for a hearing before the
undersigned on November 15, 2019, in accordance with Rules 5 and 32.1 of the Federal Rules of
Criminal Procedure for an initial appearance of the defendant on an arrest warrant and Petition for
Warrant for Offender Under Supervision out of the U.S. District Court, District of Montana, Great
Falls Division. Those present for the hearing included:

               (1)    AUSA Kevin Brown for the USA.
               (2)    The defendant, BRUCE DARNELL MOORE.
               (3)    Attorney Gianna Maio with Federal Defender Services of
                      Eastern Tennessee as appointed counsel for defendant.

        After being sworn in due form of law, the defendant was informed or reminded of his
privilege against self-incrimination accorded him under the 5th Amendment to the United States
Constitution. Attorney Maio with Federal Defender Services of Eastern Tennessee was present
as court appointed counsel in the arresting district.

       The defendant had been provided with a copy of the arrest warrant and petition and had the
opportunity of reviewing those documents with his attorney. It was determined defendant was
capable of being able to read and understand the documents.

        AUSA Brown moved that defendant be detained without bail pending a detention hearing
in the U.S. District Court, District of Montana. The defendant admitted he is the person named
in the petition, waived any detention or preliminary hearing in this district, and asked that his
hearings and any further proceedings be held in the U.S. District Court, District of Montana.

       It is ORDERED:

       (1) Defendant shall be TEMPORARILY DETAINED pending his transfer to the
       U.S. District Court, District of Montana as set forth in the Order of Temporary
       Detention Pending Hearing Pursuant to Bail Reform Act.
(2) The U.S. Marshals Service shall transport defendant to the U.S. District Court,
District of Montana for a hearing on a date to be determined once defendant is in
said district.

ENTER.

                                     s/  fâátÇ ^A _xx
                                     SUSAN K. LEE
                                     UNITED STATES MAGISTRATE JUDGE




                                        2
